Name: Commission Regulation (EC) No 94/2002 of 18 January 2002 laying down detailed rules for applying Council Regulation (EC) No 2826/2000 on information and promotion actions for agricultural products on the internal market
 Type: Regulation
 Subject Matter: marketing;  European construction;  agricultural activity
 Date Published: nan

 Avis juridique important|32002R0094Commission Regulation (EC) No 94/2002 of 18 January 2002 laying down detailed rules for applying Council Regulation (EC) No 2826/2000 on information and promotion actions for agricultural products on the internal market Official Journal L 017 , 19/01/2002 P. 0020 - 0036Commission Regulation (EC) No 94/2002of 18 January 2002laying down detailed rules for applying Council Regulation (EC) No 2826/2000 on information and promotion actions for agricultural products on the internal marketTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2826/2000 of 19 December 2000 on information and promotion actions for agricultural products on the internal market,(1) and in particular Articles 12 and 16 thereof,Whereas:(1) Detailed rules should be laid down for applying the measures to provide information about, and to promote, agricultural products and, secondarily, foodstuffs on the internal market.(2) In the interests of sound management, the frequency with which lists of themes and products eligible under these measures are to be drawn up should be specified.(3) In order to prevent any risk of distortion of competition, guidelines should be drawn up on the way the specific origin of products covered by promotion and information campaigns is to be referred to.(4) The procedure for presenting programmes and selecting implementing bodies should be determined with a view to ensuring the broadest possible competition and free movement of services.(5) Criteria governing the selection of programmes by the Member States and their scrutiny by the Commission should be established with a view to ensuring that the Community rules are complied with and that the measures to be implemented are effective, in particular in the light of Council Directive 92/50/EEC of 18 June 1992 relating to the coordination of procedures for the award of public service contracts(2), as last amended by Commission Directive 2001/78/EC(3).(6) In the context of its collaboration with the Member States, once the Commission has scrutinised the programmes it is to notify the Management Committee of the programmes approved and their budgets.(7) General guidelines on campaigns should be laid down for the purpose of managing the programmes to be implemented. Campaigns should have an informative aspect in accordance with Article 3 of Regulation (EC) No 2826/2000. Initially, these guidelines have been drawn up for a limited number of key sectors, without prejudice to the inclusion of other sectors or themes at a later date. Guidelines have still to be drawn up for live plants and floricultural products.(8) With a view to ensuring that the Community measures are effective, preferential criteria should be laid down for selecting programmes so as to optimise their impact.(9) In the case of programmes involving more than one Member State, provision should be made for measures to ensure that the Member States concerned cooperate in submitting and scrutinising programmes.(10) The consequences, which may involve, where appropriate, a reduction of Community financing, should be spelled out in cases where an organisation is rejected for lack of part-financing by a Member State and Article 9(3) of Regulation (EC) No 2826/2000 does not apply.(11) The checks to be carried out by the Member States on programmes managed directly by them should be determined.(12) Detailed rules on the Community's financial contribution should be laid down in the interests of sound financial management. It should be specified in particular that, in the case of multiannual programmes, the Community's total financial contribution may not exceed 50 % of the total cost.(13) The various arrangements ensuring that commitments entered into are fulfilled should be laid down in contracts to be concluded between the parties concerned and the competent national authorities within a reasonable time limit, using standard forms of contract supplied by the Commission.(14) With a view to the proper performance of such contracts, contractors should lodge a security equal to 15 % of the Community contribution in favour of the competent authority. To the same end, a security should be lodged where an advance payment is applied for.(15) The primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85(4), as last amended by Regulation (EC) No 1932/1999(5), should be defined.(16) With a view to budget management requirements, a penalty should be laid down for failure to submit, or late submission of, intermediate payment applications and for late payment by Member States.(17) In the interests of sound financial management and in order to avoid any danger that payments to be made take up the whole of the Community financial contribution and leave no balance to pay, provision should be made for advances and intermediate payments not to exceed 80 % of the Community contribution. To the same end, applications for payment of the balance must reach the competent authorities within a specified time limit.(18) The Member States should monitor the implementation of the measures covered by this Regulation and the Commission should be kept informed of the results thereof. In the interests of sound financial management, provision should be made for the Member States to cooperate where measures are implemented in a Member State other than the one in which the competent authority signing the contract is established.(19) Regulation (EC) No 2826/2000 harmonises information and promotion measures for agricultural products on the internal market and brings them together in a single text. The detailed implementing rules for the different sectors should therefore also be harmonised and simplified. Accordingly, the existing sectoral implementing provisions and regulations relating to the promotion of agricultural products should be repealed.(20) The measures provided for in this Regulation are in accordance with the opinion of the joint meeting of the management committees on agricultural product promotion,HAS ADOPTED THIS REGULATION:Article 1For the purposes of Article 6(1) and Article 7(1) of Regulation (EC) No 2826/2000, "programme" means a coherent set of measures of a scope that is sufficient to contribute towards improving information about, and sales of, the products concerned.Article 21. In compliance with the criteria set out in Article 3 of Regulation (EC) No 2826/2000, the promotion and/or information message passed on to consumers and other target groups shall include the intrinsic qualities and/or characteristics of the product concerned.2. Any reference to the origin of products shall be secondary to the central message of a campaign. However, the origin of a product may be indicated in the case of a designation under Community rules or a feature of a typical product needed to illustrate the promotion or information campaign.Article 3The lists of themes and products referred to in Article 4 of Regulation (EC) No 2826/2000 shall be drawn up by 31 March at the latest every two years. The initial lists are set out in Annex I hereto.The competent national authorities for the application of this Regulation are listed in Annex II.Article 4Programmes as referred to in Article 1 shall be implemented over a period of at least one year but not more than three years from the date on which the relevant contract takes effect.Article 51. With a view to implementing measures contained in programmes as referred to in Article 6 of Regulation (EC) No 2826/2000, the Community trade federations or interbranch organisations that are representative of the sector(s) concerned shall submit programmes in response to calls for proposals issued by the Member States concerned no later than 15 March the first time and no later than 15 June thereafter. Such programmes shall comply with the guidelines referred to in Article 5 of Regulation (EC) No 2826/2000 and the specifications stipulating exclusion, selection and award criteria distributed to that end by the Member States concerned.The initial guidelines are set out in Annex III hereto.2. Member States shall take the necessary steps to ensure that, under contracts involving their country, the authorities awarding contracts enforce Directive 92/50/EEC.3. Where an information and/or promotion programme involving more than one Member State is planned, the Member States concerned shall cooperate in drawing up compatible specifications and calls for proposals.4. In response to such calls for proposals, the organisations referred to in paragraph 1 shall draw up information and promotion programmes in cooperation with the implementing body or bodies that they have selected by a competitive procedure using appropriate means validated by the Member State concerned.5. In the case of programmes involving more than one Member State, the Member States concerned shall cooperate in selecting the programmes and shall undertake to contribute to their financing in accordance with Article 9(2).Article 6In cases where a Member State makes no financial contribution and Article 9(3) is not applied, the trade federation or interbranch organisation of that Member State shall be excluded from the programme.Article 71. No later than 31 August each year, but for the first time no later than 15 May, the Member States shall send the Commission a provisional list of the programmes and implementing bodies which they have selected and a copy of each programme. In the case of programmes involving more than one Member State, this notification shall be made by common accord of the Member States concerned.2. Where a programme is found not to comply with the Community rules or the guidelines referred to in Annex III, the Commission shall inform the Member State(s) concerned, within 60 calendar days of receipt of the provisional list, that all or part of that programme is ineligible.3. After checking programmes, the Commission shall notify the joint management committees provided for in Article 13 of Regulation (EC) No 2826/2000 of the programmes selected and their budgets no later than 31 July the first time and no later than 15 November thereafter.4. The proposing trade federations or interbranch organisations shall be responsible for the proper implementation of the programmes selected.Article 8Where Article 7 of Regulation (EC) No 2826/2000 is applied, the provisional list of programmes shall be communicated to the Commission no later than 15 June the first time and no later than 30 September thereafter. The joint management committees shall be informed for the first time no later than 15 September and no later than 15 December thereafter.Article 91. The Community's financial contribution to measures as referred to in Article 9(1)(b) of Regulation (EC) No 2826/2000 shall amount to:(a) 50 % of the actual cost of measures under programmes lasting one year;(b) 60 % of the actual cost of measures during the first year and 40 % during the second year under programmes lasting two years, up to a total Community contribution not exceeding 50 % of the total cost of the programme;(c) 60 % of the actual cost of measures during the first year, 50 % during the second year and 40 % during the third year under programmes lasting three years, up to a total Community contribution not exceeding 50 % of the total cost of the programme.This financial contribution shall be paid to Member States as referred to in Article 10(2) of Regulation (EC) No 2826/2000.2. Member States' financial contributions to measures as referred to in Article 9(2) of Regulation (EC) No 2826/2000 shall amount to 20 % of their actual cost. Where more than one Member State contributes to the financing, the share to be paid by each shall be proportionate to the financial contribution of the proposing organisation established in its territory.Article 101. As soon as the final list, referred to in the third subparagraph of Article 6(3) of Regulation (EC) No 2826/2000, of programmes selected by the Member States has been drawn up, the individual organisations concerned shall be informed by the Member States whether or not their applications have been accepted. The Member States shall conclude contracts with the selected organisations within the following 30 calendar days. Beyond that deadline, no contracts may be concluded without prior authorisation from the Commission.2. The Member States shall use standard forms of contract supplied by the Commission.3. Contracts may not be concluded by the two parties until a performance security equal to 15 % of the maximum annual financial contribution from the Community and the Member State(s) concerned has been lodged in order to ensure satisfactory performance of the contract. The security shall be lodged in accordance with Title III of Regulation (EEC) No 2220/85.However, where the contractor is a body governed by public law or acts under the supervision of such a body, the competent authority of the Member State may accept a written guarantee from the supervisory body covering an amount equal to the percentage specified in the first subparagraph, provided that the supervisory body undertakes to ensure that:- the obligations entered into are properly discharged, and- the sums received are used properly to discharge the obligations entered into.Proof that the performance security has been lodged must reach the Member State within the time limit laid down in paragraph 1.Performance securities shall be released within the time limit and on the terms laid down in Article 12 of this Regulation for payment of the balance.4. The primary requirement within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be implementation of the measures covered by the contract.5. The Member State shall immediately send the Commission a copy of the contract and proof that the performance security has been lodged. It shall also send a copy of the contract concluded by the selected organisation with the implementing body.The latter contract shall contain the provision that the implementing body must submit to the checks provided for in Article 13.Article 111. Within 30 calendar days of the contract being signed, a contractor may submit an application for an advance payment to the Member State concerned, together with the security provided for in paragraph 3. Beyond that date, no applications for an advance may be made.The advance payment may amount to no more than 30 % of the annual contribution from the Community and the Member State(s) concerned.2. The Member State shall pay the advance within 30 calendar days of submission of the application for advance payment. Where payment is made late, Article 4 of Commission Regulation (EC) No 296/96(6) shall apply.3. The advance shall be paid on condition that the contractor lodges a security equal to 110 % of that advance in favour of the Member State in accordance with Title III of Regulation (EEC) No 2220/85.However, if the contractor is a body governed by public law or acts under the supervision of such a body, the competent authority may accept a written guarantee from the supervisory body covering an amount equal to the percentage specified in the first subparagraph, provided the supervisory body undertakes to pay the amount covered by its guarantee if entitlement to the advance as paid is not established.Article 121. Applications for intermediate payments of the Community and Member State contributions shall be submitted before the end of the calendar month following the month in which each period of three months calculated from the date of signing of the contract expires. Such applications shall cover the expenditure incurred during the quarter concerned and shall be accompanied by a summary financial statement, the relevant supporting documents and an interim report on the implementation of the contract. Where no expenditure has been incurred during the quarter concerned, a statement to that effect shall be submitted within the same time limit as for applications for intermediate payments.Except in cases of force majeure, where an application for intermediate payment and the relevant documents are submitted late, the payment shall be reduced by 3 % for each whole month by which it is overdue.Intermediate payments and the advance payment referred to in Article 11(1) taken together may not exceed 80 % of the total annual financial contribution from the Community and the Member States concerned. Once that level is reached, no more intermediate payment applications shall be submitted.2. Applications for payment of the balance shall be submitted within four months of completion of the annual measures covered by the contract.To be considered as duly submitted, applications must be accompanied by:(a) a summary financial statement showing all expenditure scheduled and incurred and all relevant supporting documents relating to the expenditure;(b) a summary of the work carried out (activity report);(c) an internal report, drawn up by the contractor, evaluating the results obtained, as ascertainable at the date of the report, and the use that can be made of them.Except in cases of force majeure, where an application for payment of the balance is submitted late, the balance shall be reduced by 3 % for each month by which it is overdue.3. The balance shall not be paid until the documents referred to in paragraph 2 have been checked.Where the primary requirement referred to in Article 10(4) is not satisfied in full, the balance payable shall be reduced proportionately.4. The security referred to in Article 11(3) shall be released on condition that definitive entitlement to the advance as paid has been established.5. Member States shall make the payments referred to in the previous paragraphs within 60 calendar days of receipt of the application for payment. However, that period may be interrupted at any time during the 60 days after the application for payment is first recorded as received, by notifying the contractor concerned that the application is not acceptable either because the amount is not due or because the supporting documents required for all additional applications have not been supplied or because the Member State sees the need for further information or checks. The payment period shall start running again from the date of receipt of the information requested, which must be forwarded within 30 calendar days. Except in cases of force majeure, where the above payments are made late, the amount reimbursed to the Member State shall be reduced in accordance with Article 4 of Regulation (EC) No 296/96.6. Performance securities as provided for in Article 10(3) must remain valid until the balance is paid and shall be released by means of a letter of discharge issued by the competent authority.7. Within 30 calendar days of receipt, the Member State shall send the Commission:- the quarterly reports on implementation of the contract,- the summaries referred to in paragraph 2(a) and (b),- the internal evaluation report.8. After the balance has been paid, the Member State shall send the Commission a financial statement detailing the expenditure incurred under the contract.It shall also certify that, in the light of checks carried out, all the expenditure may be considered eligible under the terms of the contract.9. Any securities forfeit and penalties imposed shall be deducted from the expenditure part-financed by the Community and declared to the EAGGF Guarantee Section.Article 131. In particular by means of technical, administrative and accounting checks at the premises of the contractor and the implementing body, the Member States shall take the steps necessary to verify that:(a) the information and supporting documents supplied are accurate, and(b) all the obligations laid down in the contract have been fulfilled.Without prejudice to Council Regulation (EEC) No 595/91(7), the Member States shall inform the Commission at the earliest opportunity of any irregularities detected during checks.2. The Member State concerned shall determine the most appropriate way of checking on the measures covered by this Regulation and shall notify the Commission thereof.3. In the case of programmes covering more than one Member State, the Member States concerned shall take the necessary steps to coordinate their checks and shall inform the Commission thereof.4. The Commission may take part at any time in the verifications and checks provided for in paragraphs 2 and 3. To that end, the competent authorities of the Member States shall notify the Commission in good time of verifications and checks planned.The Commission may also carry out any additional checks it considers necessary.Article 141. Where undue payments are made, the beneficiary shall repay the amounts concerned plus interest calculated on the basis of the time elapsing between payment and repayment by the beneficiary.The interest rate to be used shall be that applied by the European Central Bank to its operations in euro on the date of the undue payment, as published in the C series of the Official Journal of the European Communities, plus three percentage points.2. Amounts recovered and the relevant interest shall be paid to the paying agencies or departments and deducted by them from the expenditure financed by the European Agricultural Guidance and Guarantee Fund in proportion to the Community financial contribution.Article 15Articles 10, 11, 12, 13 and 14 shall also apply to programmes presented in accordance with Article 7 of Regulation (EC) No 2826/2000.The contracts for these programmes shall be concluded between the Member States concerned and the selected implementing organisations.Article 161. The following provisions are hereby deleted:(a) Articles 13, 14, 15, 16 and 17 of Commission Regulation (EEC) No 2159/89 of 18 July 1989 laying down detailed rules for applying the specific measures for nuts and locust beans as provided for in Title IIa of Council Regulation (EEC) No 1035/72(8);(b) Article 6 of Commission Regulation (EC) No 1905/94 of 27 July 1994 on detailed rules for the application of Council Regulation (EC) No 399/94 concerning specific measures for dried grapes(9).2. The following Regulations are hereby repealed:(a) Commission Regulation (EEC) No 1348/81 of 20 May 1981 on detailed rules for applying Council Regulation (EEC) No 1970/80 laying down general implementing rules for campaigns aimed at promoting the consumption of olive oil in the Community(10);(b) Commission Regulation (EEC) No 1164/89 of 28 April 1989 laying down detailed rules concerning the aid for fibre flax and hemp(11);(c) Commission Regulation (EEC) No 2282/90 of 31 July 1990 laying down detailed rules for increasing the consumption and utilisation of apples and the consumption of citrus fruit(12);(d) Commission Regulation (EEC) No 3601/92 of 14 December 1992 laying down detailed rules for the application of specific measures for table olives(13);(e) Commission Regulation (EEC) No 1318/93 of 28 May 1993 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal(14);(f) Commission Regulation (EC) No 890/1999 of 29 April 1999 on the organisation of publicity measures relating to the Community system for the labelling of beef and veal(15);(g) Commission Regulation (EC) No 3582/93 of 21 December 1993 on detailed rules for the application of Council Regulation (EEC) No 2073/92 on promoting consumption in the Community and expanding the markets for milk and milk products(16);(h) Commission Regulation (EC) No 803/98 of 16 April 1998 laying down detailed rules for 1998 for the application of Council Regulation (EC) No 2275/96 introducing specific measures for live plants and floricultural products(17).3. The Regulations listed in paragraph 2 shall continue to apply to information and promotion programmes approved before the entry into force of this Regulation.Article 17This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 January 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 328, 21.12.2000, p. 2.(2) OJ L 209, 24.7.1992, p. 1.(3) OJ L 285, 29.10.2001, p. 1.(4) OJ L 205, 3.8.1985, p. 5.(5) OJ L 240, 10.9.1999, p. 11.(6) OJ L 39, 17.2.1996, p. 5.(7) OJ L 67, 14.3.1991, p. 11.(8) OJ L 207, 19.7.1989, p. 19.(9) OJ L 194, 29.7.1994, p. 21.(10) OJ L 134, 21.5.1981, p. 17.(11) OJ L 121, 29.4.1989, p. 4.(12) OJ L 205, 3.8.1990, p. 8.(13) OJ L 366, 15.12.1992, p. 17.(14) OJ L 132, 29.5.1993, p. 83.(15) OJ L 113, 30.4.1999, p. 5.(16) OJ L 326, 28.12.1993, p. 23.(17) OJ L 115, 17.4.1998, p. 5.ANNEX I(a) List of themes for which information and/or promotion measures may be carried out- Information about protected designations of origin (PDOs), protected geographical indications (PGIs), traditional specialities guaranteed (TSGs) and the graphic symbols laid down in agricultural legislation.- Information about organic farming.- Information about agricultural production systems that guarantee product traceability and the labelling of such products.- Information on the quality and safety of food and nutritional and health aspects.(b) List of products which may be covered by campaigns- Milk products.- Quality wines psr, table wines with a geographical indication.- Fresh fruit and vegetables.- Processed fruit and vegetables.- Live plants and floricultural products.ANNEX IIList of competent bodies in the Member States(for administering Regulations (EC) No 2702/1999 and (EC) No 2826/2000)>TABLE>ANNEX IIIGUIDELINES FOR PROMOTION ON THE INTERNAL MARKETInformation on the Community system of protected designations of origin (PDOs), protected geographical indications (PGIs) and traditional specialities guaranteed (TSGs) and their respective logos1. OVERVIEW OF THE SITUATIONThe Community's information campaign in 1996-98 was the first step taken to publicise the existence, meaning and benefits of the two Community systems for protecting agri-foodstuffs with specific characteristics and for increasing their commercial value.In view of the campaign's short run, recognition of these designations, which now cover some 562 Community products, should be improved by continuing with the measure to publicise their meaning and benefits. The information will also cover the Community logos created to this end, in particular the logo for PDOs and PGIs created in 1998.2. GOALS- To encourage producers/processors to use these quality systems.- To stimulate demand for the products concerned by informing consumers and distributors of the existence, significance and benefits of the quality systems and their logos, the conditions under which designations are awarded, and the relevant checks and controls.3. MAIN TARGETS- Producers and processors.- Distributors (supermarkets, wholesalers, retail outlets, restaurants).- Consumers.- Opinion multipliers.4. MAIN MESSAGES- The product has specific characteristics associated with its geographical origin (PDO/PGI).- The product has specific characteristics associated with its particular traditional method of production, regardless of where it is produced (TSG).- Quality aspects (safety, nutritional value and taste, traceability).- Diversity, richness and flavour of the products concerned.- The presentation of some PGI, PDO or TSG products as examples of the successful commercial enhancement of foodstuffs with special characteristics.5. MAIN CHANNELS- Electronic channels (an Internet site).- PR contacts with the media (specialised, women's and culinary press).- Contacts with consumer associations.- Information at points of sale.- Audio-visual media.- Written documents (leaflets, brochures, etc.).- Participation at trade fairs and shows.- Publicity in the specialised press.6. DURATION OF THE PROGRAMME24-36 months, with targets set for each stage.7. INDICATIVE BUDGETEUR 4 million.Information on the graphic symbol for the most remote regions1. OVERVIEW OF THE SITUATIONThe outside evaluation study shows that the Community's 1998-99 information campaign on the graphic symbol (logo) for the most remote regions was received with a great deal of interest on the part of those operating in that sector.As a result, some producers and processors sought approval for their quality products, so that they could use the logo.In view of the short run of this first campaign, the time is now ripe to improve the various target-groups' awareness of the logo by continuing the measures to inform them about its meaning and benefits.2. GOALS- To publicise the existence, meaning and benefits of the logo.- To encourage producers and processors in the regions concerned to use the logo.- To improve awareness of the logo among distributors and consumers.3. MAIN TARGETS- Local producers and processors.- Distributors and consumers.- Opinion multipliers.4. MAIN MESSAGES- The product is typical and natural.- It originates in a Community region.- Quality (safety, nutritional value and taste, production method, link with origin).- The product's exotic nature.- Variety of the supply, including out of season.- Traceability.5. MAIN CHANNELS- Electronic channels (Internet site, etc.).- Telephone information line.- PR contacts with the media (e.g. specialised journalists, women's press, culinary press).- Demonstrations at points of sale, fairs and shows, etc.- Contacts with doctors and nutritionists.- Other channels (leaflets, brochures, recipes, etc.).- Audio-visual media.- Publicity in the specialised and local press.6. DURATION OF THE PROGRAMMES24-36 months, with targets set for each stage.7. INDICATIVE BUDGETEUR 3 million.Organic production1. OVERVIEW OF THE SITUATIONThe consumption of organically produced agricultural products is particularly popular among urban populations, but it is still not well developed compared to the consumption of conventional products.2. GOALS- To make the Community rules on organic production methods, the checks performed and the Community logo known to the public at large.- To encourage the consumption of organic farming products.- To broaden consumers' knowledge of organic farming and its products.3. MAIN TARGETS- Households (parents aged between 20 and 50).- Operators in the sector (with a view to making them aware of the Community logo and encouraging their interest in using it).4. MAIN MESSAGES- Organic products are natural, suited to modern daily living and a pleasure to consume. They result from growing methods that respect the environment. The products are subject to stringent rules and they are checked for compliance by independent bodies and public authorities.- The messages must be well thought out and positive and they must take account of the specific consumption patterns of the various target groups.- The Community logo is the symbol for organic products which meet strict production criteria and have undergone stringent inspection.The information on the Community logo can be supplemented with information on the collective logos introduced in the Member States, provided that their specifications meet stricter conditions than those laid down for the Community logo.5. MAIN CHANNELS- Internet site.- Telephone information line.- Contacts with the media (e.g. specialised journalists, women's press).- Contacts with doctors and nutritionists.- Contacts with teachers.- Other channels (leaflets, brochures, etc.).- Visual media (cinema, specialised television channels).- Radio spots.- Publicity in the specialised press (for women and the elderly).6. DURATION OF THE PROGRAMMES12-36 months, giving priority to multiannual programmes that set objectives for each stage.7. INDICATIVE BUDGETEUR 6 million.Milk and milk products1. OVERVIEW OF THE SITUATIONThere has been a drop in the consumption of liquid milk, particularly in the major consumer countries, mainly due to the competition from soft drinks targeted at young people. By contrast, there is an overall increase in the consumption of milk products expressed in milk equivalent.2. GOALS- To increase liquid milk consumption.- To consolidate consumption of milk products.- To encourage consumption by young people.3. MAIN TARGETS- Children and adolescents, especially girls aged 8 to 13.- Young women and mothers aged 20 to 40.4. MAIN MESSAGES- Milk and milk products are healthy, natural, high-energy products suited to modern living and enjoyable to consume.- Messages must be positive and take account of the specific nature of consumption on the different markets.- The continuity of the main messages must be ensured during the entire programme in order to convince consumers of the benefits to be had from regularly consuming these products.5. MAIN CHANNELS- Electronic channels.- Telephone information line.- Contacts with the media (e.g. specialised journalists, women's press, the youth press).- Contacts with doctors and nutritionists.- Contacts with teachers.- Other channels (leaflets and brochures, children's games, etc.).- Demonstrations at points of sale.- Visual media (cinema, specialised TV channels).- Radio spots.- Publicity in the specialised press (for young people and women).6. DURATION OF THE PROGRAMMES12-36 months, giving priority to multiannual programmes that set targets for each stage.7. INDICATIVE BUDGETEUR 6 million.Wine1. OVERVIEW OF THE SITUATIONWine production is ample but consumption is static or even in decline for certain types of wine, and supply from third countries is on the increase.2. GOALSTo inform consumers about the variety, quality and production conditions of European wines and the results of scientific studies.3. MAIN TARGETSConsumers aged 20 to 40.4. MAIN MESSAGES- Community legislation strictly regulates production, quality indications, labelling and marketing, so guaranteeing for consumers the quality and traceability of the wine on offer.- The attraction of being able to choose from a very wide selection of European wines of different origins.- The health effects of moderate wine consumption.5. MAIN CHANNELS- Information and public relations measures.- Training for distributors and caterers.- Contacts with the medial profession and specialised press.- Other channels (Internet site, leaflets and brochures) to guide consumers in their choice and create opportunities for consumption at family events.6. DURATION OF THE PROGRAMMES12-36 months, giving priority to multiannual programmes that set objectives for each stage.7. INDICATIVE BUDGETEUR 6 million.Fresh fruit and vegetables1. OVERVIEW OF THE SITUATIONThis sector suffers from a structural market imbalance which is more pronounced for some products, regardless of the communication measures taken hitherto.There is a noticeable lack of interest among consumers under 35, which is even stronger among the school-age population. This is not in the interests of a balanced diet.2. GOALSThe aim is to restore the image of the products as being "fresh" and "natural" and to bring down the average age of consumers, chiefly by encouraging young people to consume the products concerned.3. MAIN TARGETS- Young households under 35.- School-age children and adolescents.- Mass caterers and school canteens.- Doctors and nutritionists.4. MAIN MESSAGES- The products are natural.- The products are fresh.- Quality (safety, nutritional value and taste, production methods, environmental protection, link with the product's origin.)- Enjoyment.- Balanced diet.- Variety and seasonal nature of the supply of fresh products.- Ease of preparation: fresh foods require no cooking.- Traceability.5. MAIN CHANNELS- Electronic channels (Internet site presenting the products available, with online games for children).- Telephone information line.- PR contacts with the media (e.g. specialised journalists, women's press, youth magazines and papers).- Contacts with doctors and nutritionists.- Educational measures targeting children and adolescents by mobilising teachers and school canteen managers.- Other channels (leaflets and brochures with information on the products and recipes, children's games, etc.).- Visual media (cinema, specialised TV channels).- Radio spots.- Publicity in the specialised press (for women and young people).6. DURATION OF THE PROGRAMMES12-36 months, giving priority to multiannual programmes that set objectives for each stage.7. INDICATIVE BUDGETEUR 6 million.Processed fruit and vegetables1. OVERVIEW OF THE SITUATIONThere is a structural imbalance on this market which is more pronounced for some products that also face stiff competition from imports and where the attempts at communicating with consumers have met with little success.In particular it is worth noting that consumers are receptive to processed products because they are easy to prepare. This is therefore a market with growth potential which can also benefit basic production.2. GOALSThe image of the product needs to be modernised and made more youthful, giving the information needed to encourage consumption.3. MAIN TARGETS- Housewives.- Mass caterers and school canteens.- Doctors and nutritionists.4. MAIN MESSAGES- Quality (safety, nutritional value and taste, preparation methods).- Ease of use.- Enjoyment.- Variety of supply and availability throughout the year.- Balanced diet.- Traceability.5. MAIN CHANNELS- Electronic channels (Internet site).- Telephone information line.- PR contacts with the media (e.g. specialised journalists, women's press).- Demonstrations at points of sale.- Contacts with doctors and nutritionists.- Other channels (leaflets and brochures featuring products and recipes).- Visual media.- Women's press, culinary press, professional press.6. DURATION OF THE PROGRAMMES12-36 months, giving priority to multiannual programmes that set objectives for each stage.7. INDICATIVE BUDGETEUR 3 million.